


Exhibit 10.39

 

AGILENT TECHNOLOGIES, INC.

2005 DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS

 

(As Amended Through November 18, 2009)

 

Section 1.                                          Establishment and Purpose of
Plan.

 

The Agilent Technologies, Inc. 2005 Deferred Compensation Plan for Non-Employee
Directors (the “Plan”) was adopted and established effective as of November 1,
2004, was amended and restated effective March 20, 2007, and is hereby amended
and restated effective November 18, 2009.  The Plan continues the program of
deferred compensation embodied in the document for the Agilent
Technologies, Inc. Deferred Compensation Plan for Non-Employee Directors (the
“Prior Plan Document”) in a manner designed to comply with Section 409A of the
Code.

 

The Plan is intended to be an unfunded and unsecured deferred compensation
arrangement between the Non-Employee Director and Agilent, in which the
Non-Employee Director agrees to defer (a) a percentage of the Non-Employee
Director’s cash portion of his or her Annual Retainer and/or Committee Fees;
and/or (b) all or a portion of the Shares subject to any Equity Award in
exchange for Agilent’s unfunded and unsecured promise to make a payment at a
future date, as specified in Section 6.  In addition, this Plan provides for the
election by Non-Employee Directors of the timing of the settlement of “Deferred
Shares” (as that term is defined in the 1999 Agilent Technologies, Inc.
Non-Employee Director Stock Plan and the Agilent Technologies, Inc. 2009 Stock
Plan).  Agilent retains the right, as provided in Section 13, to amend or
terminate the Plan at any time.  Unless otherwise defined in the Plan,
capitalized terms shall have the meanings set forth in Section 20.

 

Section 2.                                          Participation in the Plan.

 

All Non-Employee Directors are eligible to participate in the Plan unless the
Committee designates such Non-Employee Director as being ineligible to
participate in the Plan.

 

Section 3.                                          Timing and Amounts of
Deferred Compensation.

 


3.1                                        ANNUAL RETAINER/COMMITTEE FEES
DEFERRAL.


 


(A)                                  TIMING OF ANNUAL DEFERRALS.  WITH RESPECT
TO EACH PLAN YEAR, A DIRECTOR MAY ELECT TO DEFER (I) A PERCENTAGE OF THE CASH
PORTION OF HIS OR HER ANNUAL RETAINER PAYMENT AND/OR COMMITTEE FEES OTHERWISE
BECOMING PAYABLE DURING SUCH PLAN YEAR; AND/OR (II) ALL OR A PORTION OF THE
SHARES SUBJECT TO ANY EQUITY AWARD DURING SUCH PLAN YEAR.  SUCH AN ELECTION MUST
BE MADE ON OR BEFORE DECEMBER 31, OR SUCH EARLIER DATE ESTABLISHED BY THE
COMMITTEE, OF THE PRECEDING THE PLAN YEAR.  ALL SUCH ELECTIONS SHALL BE MADE IN
ACCORDANCE WITH ANY PROCEDURES ESTABLISHED BY THE COMMITTEE.  A NEWLY ELECTED OR
APPOINTED NON-EMPLOYEE DIRECTOR MUST MAKE AN INITIAL DEFERRAL ELECTION, IF ANY,
WITHIN 30 DAYS OF BECOMING A NON-EMPLOYEE DIRECTOR.


 


(B)                           AMOUNT OF ANNUAL DEFERRAL.  A NON-EMPLOYEE
DIRECTOR MAY DEFER WITH RESPECT TO A PLAN YEAR ANY PORTION, UP TO 100%, OF ANY
CASH ANNUAL RETAINER AND/OR COMMITTEE FEE PAYMENTS TO WHICH HE OR SHE MAY BECOME
ENTITLED DURING SUCH PLAN YEAR, SO LONG AS SUCH

 

--------------------------------------------------------------------------------



 


DEFERRED AMOUNT IS EXPRESSED IN TERMS OF A DOLLAR AMOUNT OR A WHOLE PERCENTAGE
POINT.  AFTER AN EFFECTIVE DEFERRAL ELECTION IS MADE BY A NON-EMPLOYEE DIRECTOR,
THE APPROPRIATE DOLLAR AMOUNT WILL BE DEDUCTED FROM THE ANNUAL RETAINER OR
COMMITTEE FEE, AS THE CASE MAY BE, AT THE TIME THAT THIS AMOUNT WOULD HAVE
OTHERWISE BEEN PAID.  IN ADDITION, A DIRECTOR MAY DEFER WITH RESPECT TO A PLAN
YEAR ALL OR ANY PORTION OF THE SHARES SUBJECT TO AN EQUITY AWARD, SO LONG AS THE
ELECTION IS MADE WITH RESPECT TO WHOLE SHARES OR SUCH OTHER ELECTION METHOD AS
SELECTED BY THE COMMITTEE AND SET FORTH IN THE ELECTION FORM FOR THE APPLICABLE
PLAN YEAR.  ONCE AN ELECTION IS MADE TO DEFER SHARES FROM AN EQUITY AWARD, THE
SHARES SHALL BE WITHHELD ON THE DATE THE SHARES WOULD HAVE OTHERWISE BEEN
TRANSFERRED TO THE DIRECTOR.  THIS DEFERRED AMOUNT SHALL BE CREDITED TO THE
NON-EMPLOYEE DIRECTOR’S DEFERRAL ACCOUNT PURSUANT TO SECTION 4.


 


3.2                                        TIMING OF DEFERRED SHARE PAYMENTS. 
IN ADDITION, WITH RESPECT TO EACH PLAN YEAR, A NON-EMPLOYEE DIRECTOR MAY ELECT,
ON OR BEFORE DECEMBER 31, OR SUCH EARLIER DATE ESTABLISHED BY THE COMMITTEE, OF
THE PRECEDING PLAN YEAR, THE FORM AND TIMING OF THE DISTRIBUTION OF ANY DEFERRED
SHARES GRANTED TO THE NON-EMPLOYEE DIRECTOR DURING THAT PLAN YEAR.  THE
PROCEDURES FOR THESE ELECTIONS ARE SET FORTH IN SECTION 6.2, BELOW.


 


3.3                                        SUSPENSION.  A NON-EMPLOYEE
DIRECTOR’S PARTICIPATION IN THE PLAN SHALL BE SUSPENDED FOR ANY PERIOD DURING
WHICH HE OR SHE CEASES TO QUALIFY AS A NON-EMPLOYEE DIRECTOR, BUT IS THEN AN
EMPLOYEE OF AGILENT OR ONE OF ITS AFFILIATES.  HOWEVER, DURING SUCH SUSPENSION
PERIOD, THE NON-EMPLOYEE DIRECTOR’S DEFERRAL ACCOUNT SHALL CONTINUE TO SHARE IN
THE PLAN.


 

Section 4.                                          Deferral Accounts.

 

Amounts deferred pursuant to Section 3.1 shall be credited to a Deferral Account
in the name of the Non-Employee Director as of the later of (i) the first
trading day on or after March 1 of each Plan Year; and (ii) the first trading
day following the annual stockholders meeting (the “Initial Deferral Date”). 
The Non-Employee Director’s right with respect to a deferral of his or her
Annual Retainer and/or Committee Fees pursuant to Section 3.1(a) shall vest on
the dates (the “Vesting Dates”) such amounts would otherwise have been paid to
the Non-Employee Director.  The Non-Employee Director’s rights and any Vesting
Dates with respect to a deferral of any Shares under an Equity Award shall be
determined based on the terms of the applicable grant agreement and/or plan
document governing such award.  If the Non-Employee Director ceases to be a
Non-Employee Director for any reason at any time prior to a Vesting Date, he or
she shall forfeit any amounts credited to his or her Deferral Account which have
not become fully vested prior to such Vesting Date effective as of the date on
which the Non-Employee Director ceases to be a Non-Employee Director.  The
Non-Employee Director’s rights in the Deferral Account shall be no greater than
the rights of an unsecured general creditor of Agilent.  Deferred Amounts
credited hereunder shall for all purposes be part of the general funds of
Agilent.  Any payout to a Non-Employee Director of amounts credited to a
Non-Employee Director’s Deferral Account is not due until the Payout
Commencement Date.

 

Section 5.                                          Investment of Deferred
Amounts; Dividends

 


5.1                                        INVESTMENT OF DEFERRED AMOUNTS. 
AMOUNTS DEFERRED PURSUANT TO SECTION 3 ABOVE SHALL BE DEEMED TO BE INVESTED
WHOLLY IN SHARES.


 


5.2                                        DETERMINATION OF NUMBER OF SHARES. 
WITH RESPECT TO EACH PLAN YEAR, THE NUMBER OF ADDITIONAL SHARES IN WHICH A
NON-EMPLOYEE DIRECTOR’S DEFERRAL ACCOUNT IS DEEMED TO BE

 

2

--------------------------------------------------------------------------------



 


INVESTED SHALL BE DETERMINED BY DIVIDING THE DOLLAR VALUE OF THE DEFERRED AMOUNT
BY THE SHARE’S TWENTY (20) DAY AVERAGE FAIR MARKET VALUE FOR THE APPLICABLE
INITIAL DEFERRAL DATE AND ADDING THE NUMBER OF SHARES SUBJECT TO AN EQUITY AWARD
THAT WERE SELECTED FOR DEFERRAL BY THE NON-EMPLOYEE DIRECTOR PURSUANT TO A
COMPLETED AND TIMELY FILED DEFERRAL ELECTION FORM.


 


5.3                                        TIMING OF INVESTMENT.  WITH RESPECT
TO ALL PLAN YEARS COMMENCING AFTER JANUARY 1, 2009, THE DEEMED INVESTMENT OF THE
NON-EMPLOYEE DIRECTORS’ DEFERRED AMOUNTS IN SHARES WILL BE MADE AUTOMATICALLY ON
THE INITIAL DEFERRAL DATE AND WILL BE SUBJECT TO THE VESTING CONDITIONS SET
FORTH IN SECTION 4 (AND, WITH RESPECT TO THE DEFERRED SHARES, THE TERMS OF THE
AGREEMENT (AND/OR PLAN DOCUMENT) GOVERNING THE AWARD OF THE DEFERRED SHARES).


 


5.4                                        DIVIDENDS.  A NON-EMPLOYEE DIRECTOR’S
DEFERRAL ACCOUNT WILL BE CREDITED WITH DIVIDEND EQUIVALENTS; PROVIDED, HOWEVER,
THAT DEFERRED SHARES AND/OR SHARES SUBJECT TO AN EQUITY AWARD WILL BE CREDITED
WITH DIVIDEND EQUIVALENTS IN ACCORDANCE WITH THE TERMS OF THE RELEVANT PLAN
AND/OR AGREEMENT GOVERNING SUCH DEFERRED SHARES OR EQUITY AWARDS.  TO THE EXTENT
THAT DIVIDEND EQUIVALENTS ARE CREDITED WITH RESPECT TO DEFERRED AMOUNTS,
DEFERRED SHARES OR SHARES SUBJECT TO AN EQUITY AWARD THAT ARE DEFERRED UNDER THE
PLAN, SUCH DIVIDEND EQUIVALENTS SHALL BE CREDITED UNTIL SUCH AMOUNTS ARE PAID
OUT TO THE NON-EMPLOYEE DIRECTOR UNDER THIS PLAN AS SET OUT IN SECTION 6.  ALL
DIVIDEND EQUIVALENTS SHALL BE ADDED TO THE LIABILITY OF AND RETAINED THEREIN BY
AGILENT.  ANY SUCH ADDITION TO THE LIABILITY SHALL BE APPROPRIATELY REFLECTED ON
THE BOOKS AND RECORDS OF AGILENT AND IDENTIFIED AS AN ADDITION TO THE TOTAL SUM
OWING THE NON-EMPLOYEE DIRECTOR.  ALL SUCH DIVIDEND EQUIVALENTS SHALL BE TREATED
AS BEING AUTOMATICALLY REINVESTED IN ADDITIONAL SHARES.  HOWEVER, SUCH
ADDITIONAL SHARES SHALL NOT BE TREATED AS BEING FULLY VESTED UNTIL THE
UNDERLYING SHARES HAVE VESTED IN ACCORDANCE WITH SECTION 4.


 

Section 6.                                          Payout to Non-Employee
Directors.

 


6.1                                        PAYMENT OF DEFERRAL ACCOUNT.  IF A
NON-EMPLOYEE DIRECTOR’S TOTAL DEFERRAL ACCOUNT BALANCE IS EQUAL TO OR GREATER
THAN $25,000 ON THE TERMINATION DATE, THE FORM AND COMMENCEMENT OF THE PORTION
OF THE NON-EMPLOYEE DIRECTOR’S DEFERRAL ACCOUNT SHALL BE MADE IN ACCORDANCE WITH
THE NON-EMPLOYEE DIRECTOR’S ELECTION AT THE TIME OF DEFERRAL AND THIS
SECTION 6.1.  IF A NON-EMPLOYEE DIRECTOR’S TOTAL DEFERRAL ACCOUNT BALANCE IS
LESS THAN $25,000 ON THE TERMINATION DATE, THE FORM OF PAYMENT SHALL BE A LUMP
SUM PAYOUT IN THE FIRST PAY PERIOD IN JANUARY OF THE YEAR FOLLOWING THE
TERMINATION YEAR.  A NON-EMPLOYEE DIRECTOR MAY MAKE A SEPARATE PAYOUT ELECTION
PRIOR TO THE COMMENCEMENT OF EACH PLAN YEAR WITH RESPECT TO THE DEFERRAL AMOUNT
(AND EARNINGS) OR ANY SHARES SUBJECT TO AN EQUITY AWARD ATTRIBUTABLE TO THAT
PLAN YEAR.  IF A VALID ELECTION UNDER THIS SECTION 6.1 IS NOT MADE WITH RESPECT
TO ANY PLAN YEAR, AND THE NON-EMPLOYEE DIRECTOR’S TOTAL DEFERRAL ACCOUNT IS
EQUAL TO OR GREATER THAN $25,000 ON THE TERMINATION DATE, THEN THE NON-EMPLOYEE
DIRECTOR SHALL RECEIVE PAYOUT OF HIS OR HER DEFERRED ACCOUNT IN ANNUAL
INSTALLMENTS OVER THE FIFTEEN (15) YEAR PERIOD BEGINNING IN THE FIRST PAY PERIOD
IN JANUARY FOLLOWING THE TERMINATION YEAR.


 


6.2                                        PAYMENT OF DEFERRED SHARES.  THE
COMMITTEE MAY PERMIT A NON-EMPLOYEE DIRECTOR TO MAKE A SEPARATE ELECTION TO
RECEIVE HIS OR HER DEFERRED SHARES FOLLOWING THE NON-EMPLOYEE DIRECTOR’S
TERMINATION DATE IN EITHER A LUMP SUM OR INSTALLMENTS OVER A FIVE (5) TO FIFTEEN
(15) YEAR PERIOD AND COMMENCE SUCH PAYMENTS ON A PAYOUT COMMENCEMENT DATE AS
DESCRIBED IN SECTIONS 6.3(A) AND (B).  SUCH AN ELECTION MUST BE MADE IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 409A OF THE CODE AND THE REGULATIONS
PROMULGATED THEREUNDER.  IF A VALID ELECTION IS NOT MADE IN ACCORDANCE WITH
SECTION 3.2 AND THIS SECTION 6.2 WITH RESPECT TO THE TIME

 

3

--------------------------------------------------------------------------------



 


AND FORM OF PAYMENT OF DEFERRED SHARES, SUCH DEFERRED SHARES SHALL BE PAID IN
ACCORDANCE WITH THE TERMS OF THE GOVERNING DOCUMENTS OF SUCH AWARD, INCLUDING,
BUT NOT LIMITED TO THE AWARD AGREEMENT, PLAN DOCUMENT AND/OR OTHER DOCUMENTS
GOVERNING THE AWARD OF THE DEFERRED SHARES.


 


6.3                                        PAYMENT ELECTIONS.


 


(A)                                  FORM OF PAYOUT.  A NON-EMPLOYEE DIRECTOR
MAKING A VALID ELECTION UNDER THIS SECTION 6, MAY ELECT TO RECEIVE HIS OR HER
DEFERRAL ACCOUNT OR DEFERRED SHARES (PLUS APPLICABLE DIVIDEND EQUIVALENTS, IF
ANY) AS EITHER (I) A LUMP SUM PAYOUT, OR (II) A PAYOUT IN ANNUAL INSTALLMENTS
OVER A FIVE (5) TO FIFTEEN (15) YEAR PERIOD.  PAYMENT SHALL BE MADE IN THE FORM
OF SHARES.


 


(B)                                 COMMENCEMENT OF PAYOUT.  A NON-EMPLOYEE
DIRECTOR MAKING A VALID ELECTION UNDER THIS SECTION 6 MAY ELECT HIS OR HER
PAYOUT COMMENCEMENT DATE UNDER EITHER THE LUMP SUM OR INSTALLMENT ELECTION
METHOD ELECTED IN SECTION 6.3(A), AS THE FIRST PAY PERIOD IN JANUARY (THE
“INITIAL POTENTIAL PAYMENT DATE”) FOLLOWING THE TERMINATION YEAR OR THE FIRST
PAY PERIOD IN JANUARY FOLLOWING THE FIRST, SECOND OR THIRD ANNIVERSARY OF THE
INITIAL POTENTIAL PAYMENT DATE.


 


6.4                                        DIVIDEND EQUIVALENTS.  WHATEVER THE
FORM OF PAYOUT UNDER SECTION 6, AND WHATEVER THE TIMING OF THE PAYOUT
COMMENCEMENT DATE, THE DEFERRAL ACCOUNT OF A NON-EMPLOYEE DIRECTOR SHALL, TO THE
EXTENT SUCH AMOUNTS ARE ENTITLED TO BE CREDITED WITH DIVIDEND EQUIVALENTS,
CONTINUE TO BE CREDITED WITH DIVIDEND EQUIVALENTS UNTIL ALL AMOUNTS IN SUCH AN
ACCOUNT ARE PAID OUT TO THE NON-EMPLOYEE DIRECTOR.


 


6.5                                        DEATH BENEFITS.  IF A NON-EMPLOYEE
DIRECTOR DIES PRIOR TO RECEIPT OF HIS OR HER DEFERRAL ACCOUNT AND/OR DEFERRED
SHARES, THE BENEFICIARY OF THE NON-EMPLOYEE DIRECTOR SHALL RECEIVE PAYMENT OF
THE NON-EMPLOYEE DIRECTOR’S DEFERRAL ACCOUNT AND/OR DEFERRED SHARES (PLUS
EARNINGS) AT THE SAME TIME AND IN THE SAME FORM AS THE NON-EMPLOYEE DIRECTOR
WOULD HAVE RECEIVED PAYMENT.


 


6.6                                        COMMITTEE DISCRETION. 
NOTWITHSTANDING ANYTHING IN THIS SECTION 6 TO THE CONTRARY, THE COMMITTEE SHALL
HAVE THE DISCRETION TO MODIFY THE AVAILABILITY AND TIMING OF A VALID ELECTION,
AND THE TIMING, FORM AND AMOUNT OF ANY PAYOUT, IN ANY MANNER IT DEEMS
APPROPRIATE (EXCEPT THAT A NON-EMPLOYEE DIRECTOR WHO IS THEN SERVING AS A MEMBER
OF THE COMMITTEE MAY NOT PARTICIPATE IN ANY SUCH DECISION THAT AFFECTS HIS OR
HER DEFERRAL ACCOUNT); PROVIDED, HOWEVER, THAT ANY ALTERATION MUST COMPLY WITH
SECTION 409A OF THE CODE, AND ANY ALTERATION WITH RESPECT TO A “COVERED OFFICER”
(WITHIN THE MEANING OF SECTION 162(M) OF THE CODE) MUST BE CONSISTENT WITH THE
REQUIREMENTS FOR DEDUCTIBILITY OF COMPENSATION UNDER SECTION 162(M) OF THE CODE.


 

Section 7.                                          Section 409A Compliance.

 


AMOUNTS PAYABLE PURSUANT TO THIS PLAN ARE INTENDED TO COMPLY WITH, OR OTHERWISE
BE EXEMPT FROM, SECTION 409A OF THE CODE AND SHALL BE CONSTRUED, ADMINISTERED
AND INTERPRETED WITH THAT INTENT.  ANY PAYMENT WHICH IS PAYABLE AS A RESULT OF A
NON-EMPLOYEE DIRECTOR’S TERMINATION OF SERVICE THAT CONSTITUTES A “DEFERRAL OF
COMPENSATION” FOR PURPOSES OF SECTION 409A OF THE CODE SHALL NOT BE PAID UNLESS
AND UNTIL THE PARTICIPANT INCURS A “SEPARATION FROM SERVICE” FOR PURPOSES OF
SECTION 409A OF THE CODE.  IN ADDITION, TO THE EXTENT AN AMOUNT WHICH
CONSTITUTES A DEFERRAL OF COMPENSATION WHICH IS DISTRIBUTABLE TO A NON-EMPLOYEE
DIRECTOR WHO IS A

 

4

--------------------------------------------------------------------------------



 


“SPECIFIED EMPLOYEE” (AS DEFINED IN SECTION 409A OF THE CODE), SUCH AMOUNT SHALL
NOT BE DISTRIBUTED TO THE NON-EMPLOYEE DIRECTOR BEFORE THE DATE (THE “DELAYED
PAYMENT DATE”) WHICH IS THE FIRST DAY OF THE SEVENTH MONTH AFTER THE DATE OF THE
NON-EMPLOYEE DIRECTOR’S SEPARATION FROM SERVICE OR, IF EARLIER, THE DATE OF THE
NON-EMPLOYEE DIRECTOR’S DEATH FOLLOWING SUCH SEPARATION FROM SERVICE.  ALL SUCH
AMOUNTS THAT WOULD, BUT FOR THIS SECTION 7, BECOME DISTRIBUTABLE PRIOR TO THE
DELAYED PAYMENT DATE WILL BE ACCUMULATED AND PAID ON THE DELAYED PAYMENT DATE.


 

Section 8.                                          Hardship Provision for
Unforeseeable Emergencies.

 


NEITHER THE NON-EMPLOYEE DIRECTOR NOR HIS OR HER BENEFICIARY IS ELIGIBLE TO
WITHDRAW AMOUNTS CREDITED TO A DEFERRAL ACCOUNT PRIOR TO THE TIME SPECIFIED IN
SECTION 6.  HOWEVER, SUCH CREDITED AMOUNTS MAY BE SUBJECT TO EARLY WITHDRAWAL IF
(1) AN UNFORESEEABLE EMERGENCY OCCURS THAT IS CAUSED BY A SUDDEN AND UNEXPECTED
ILLNESS OR ACCIDENT OF THE NON-EMPLOYEE DIRECTOR, THE NON-EMPLOYEE DIRECTOR’S
SPOUSE, THE BENEFICIARY, OR OF A DEPENDENT (AS DEFINED IN SECTION 152(A) OF THE
CODE WITHOUT REGARD TO SECTION 152(B)(1), 152(B)(2) OR 152(D)(1)(B) OF THE CODE)
OF THE NON-EMPLOYEE DIRECTOR, LOSS OF THE NON-EMPLOYEE DIRECTOR’S PROPERTY DUE
TO CASUALTY, OR OTHER SIMILAR EXTRAORDINARY AND UNFORESEEABLE CIRCUMSTANCES
ARISING AS A RESULT OF EVENTS BEYOND THE NON-EMPLOYEE DIRECTOR’S CONTROL,
(2) SUCH CIRCUMSTANCES WOULD RESULT IN SEVERE FINANCIAL HARDSHIP TO THE
INDIVIDUAL IF EARLY WITHDRAWAL IS NOT PERMITTED, AND (3) ANY OTHER REQUIREMENTS
ESTABLISHED UNDER THE CODE AND REGULATIONS PROMULGATED THEREUNDER, APPLYING THE
STANDARDS ESTABLISHED UNDER SECTION 457 OF THE CODE AND THE REGULATIONS
PROMULGATED THEREUNDER, ARE SATISFIED.  A SEVERE FINANCIAL HARDSHIP EXISTS ONLY
WHEN ALL OTHER REASONABLY AVAILABLE FINANCIAL RESOURCES HAVE BEEN EXHAUSTED,
INCLUDING BUT NOT LIMITED TO (1) REIMBURSEMENT OR COMPENSATION BY INSURANCE OR
OTHERWISE, (2) LIQUIDATION OF THE NON-EMPLOYEE DIRECTOR’S ASSETS, TO THE EXTENT
THAT LIQUIDATION OF SUCH ASSETS WOULD NOT ITSELF CAUSE SEVERE FINANCIAL
HARDSHIP, OR (3) CESSATION OF DEFERRALS UNDER THE PLAN.  EXAMPLES OF WHAT ARE
NOT CONSIDERED TO BE UNFORESEEABLE EMERGENCIES INCLUDE THE NEED TO SEND A
NON-EMPLOYEE DIRECTOR’S CHILD TO COLLEGE OR THE DESIRE TO PURCHASE A HOME.


 


THE COMMITTEE SHALL HAVE SOLE DISCRETION TO DETERMINE WHETHER TO APPROVE ANY
HARDSHIP WITHDRAWAL, WHICH AMOUNT WILL BE LIMITED TO THE AMOUNT NECESSARY TO
MEET THE EMERGENCY.  THE COMMITTEE’S DECISION IS FINAL AND BINDING ON ALL
INTERESTED PARTIES.  A NON-EMPLOYEE DIRECTOR WHO IS THEN SERVING AS A MEMBER OF
THE COMMITTEE SHALL NOT VOTE ON WHETHER OR NOT HE OR SHE IS ELIGIBLE FOR SUCH A
HARDSHIP WITHDRAWAL.


 

Section 9.                                          Designation of
Beneficiaries.

 

The Non-Employee Director shall, in accordance with procedures established by
the Committee, (1) designate one or more Beneficiaries hereunder, and (2) shall
have the right thereafter to change such designation.  No designation of a
Beneficiary shall be effective unless it is provided in accordance with the
procedures established by the Committee and received by Agilent prior to the
Non-Employee Director’s death.  In the case of a Non-Employee Director’s death,
payment due under this Plan shall be made to the designated Beneficiary or
Beneficiaries or, in the absence of such designation, by will or the laws of
descent and distribution in the Non-Employee Director’s state of residence at
the time of his or her death.

 

5

--------------------------------------------------------------------------------


 

Section 10.                                   Limitation on Assignments.

 

Benefits under this Plan are not subject to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment or garnishment by
creditors of the Non-Employee Director or the Non-Employee Director’s
Beneficiary and any attempt to do so shall be void.  Notwithstanding the
foregoing, the Committee may comply with a valid domestic relations order
pursuant to the provisions set forth in Treasury Regulations
§ 1.409A-3(j)(4)(ii).

 

Section 11.                                   Administration.

 


11.1                                  ADMINISTRATION BY COMMITTEE.  THE
COMMITTEE SHALL ADMINISTER THE PLAN.  NOTWITHSTANDING ANY PROVISION OF THE PLAN
TO THE CONTRARY, NO MEMBER OF THE COMMITTEE SHALL BE ENTITLED TO VOTE ON ANY
MATTER WHICH WOULD CREATE A SIGNIFICANT RISK THAT SUCH MEMBER COULD BE TREATED
AS BEING IN CONSTRUCTIVE RECEIPT OF SOME OR ALL OF HIS OR HER DEFERRAL ACCOUNT. 
THE COMMITTEE SHALL HAVE THE SOLE AUTHORITY TO INTERPRET THE PLAN, TO ESTABLISH
AND REVISE RULES AND REGULATIONS RELATING TO THE PLAN AND TO MAKE ANY OTHER
DETERMINATIONS THAT IT BELIEVES NECESSARY OR ADVISABLE FOR THE ADMINISTRATION OF
THE PLAN. DECISIONS AND DETERMINATIONS BY THE COMMITTEE SHALL BE FINAL AND
BINDING UPON ALL PARTIES, INCLUDING SHAREHOLDERS, NON-EMPLOYEE DIRECTORS,
BENEFICIARIES AND OTHER EMPLOYEES.  THE COMMITTEE MAY DELEGATE ITS
ADMINISTRATIVE RESPONSIBILITIES, AS IT DEEMS APPROPRIATE.


 


11.2                                  BOOKS AND RECORDS.  BOOKS AND RECORDS
MAINTAINED FOR THE PURPOSE OF THE PLAN SHALL BE MAINTAINED BY THE OFFICERS AND
EMPLOYEES OF AGILENT AT ITS EXPENSE AND SUBJECT TO SUPERVISION AND CONTROL OF
THE COMMITTEE.


 

Section 12.                                   No Funding Obligation.

 

Agilent is under no obligation to transfer amounts credited to the Non-Employee
Director’s Deferral Account to any trust or escrow account, and Agilent is under
no obligation to secure any amount credited to a Non-Employee Director’s
Deferral Account by any specific assets of Agilent or any other asset in which
Agilent has an interest.  This Plan shall not be construed to require Agilent to
fund any of the benefits provided hereunder nor to establish a trust for such
purpose.  Agilent may make such arrangements as it desires to provide for the
payment of benefits, including, but not limited to, the establishment of a
grantor trust or such other equivalent arrangements as Agilent may decide.  No
such arrangement shall cause the Plan to be a funded plan within the meaning of
Title I of ERISA, nor shall any such arrangement change the nature of the
obligation of Agilent nor the rights of the Non-Employee Directors under the
Plan as provided in this document.  Neither the Non-Employee Director nor his or
her estate shall have any rights against Agilent with respect to any portion of
the Deferral Account except as a general unsecured creditor.  No Non-Employee
Director has an interest in his or her Deferral Account until the Non-Employee
Director actually receives the deferred payment; provided, that Agilent may, in
its sole discretion and in accordance with applicable law, make arrangements to
allow a Non-Employee Director to direct the voting of Shares deemed to be
credited to the Non-Employee Director’s Deferral Account.

 

Section 13.                                   Amendment and Termination of the
Plan.

 

Agilent, by action of the Committee, in its sole discretion may suspend or
terminate the Plan or revise or amend it in any respect whatsoever; provided,
however, that amounts already

 

6

--------------------------------------------------------------------------------


 

credited to Deferral Accounts will continue to be owed to the Non-Employee
Directors or Beneficiaries and continue to be a liability of Agilent.  Any
amendment or termination of the Plan will not affect the entitlement of any
Non-Employee Director or the Beneficiary of a Non-Employee Director who
terminates service before the amendment or termination.  All benefits to which
any Non-Employee Director or Beneficiary may be entitled shall be determined
under the Plan as in effect at the time the Non-Employee Director terminates
service and shall not be affected by any subsequent change in the provisions of
the Plan; provided, however, that Agilent reserves the right to change the basis
of return on investment of the Deferral Account with respect to any Non-Employee
Director or Beneficiary.  Non-Employee Directors or Beneficiaries will be given
notice prior to the discontinuance of the Plan or reduction of any benefits
provided by the Plan. Notwithstanding any other provision of the Plan, Agilent
may without Non-Employee Director or Beneficiary consent amend the Plan or
change the Plan’s administrative rules and procedures to comply with
Section 409A of the Code.

 

Section 14.                                   Adjustment on Changes in
Capitalization.

 

If any change, such as a stock split or dividend, is made in Agilent’s
capitalization, and the change results in an increase or decrease in the number
of issued shares of common stock without receipt of consideration by Agilent, an
appropriate adjustment shall be made in the corresponding number of Shares
payable under the Plan.

 

Section 15.                                   Tax Withholding.

 

If Agilent concludes that Tax is owing with respect to any deferral of income or
payment hereunder, Agilent shall withhold such amounts from any payments due the
Non-Employee Director, or otherwise make appropriate arrangements with the
Non-Employee Director or his or her Beneficiary for satisfaction of such
obligation.

 

Section 16.                                   Choice of Law.

 

This Plan shall be interpreted and construed in accordance with the laws of the
State of California, excluding the conflicts of laws provisions thereof, and is
not subject to ERISA.

 

Section 17.                                   Notice.

 

Any written notice to Agilent required by any of the provisions of this Plan
shall be addressed to the chief personnel officer of Agilent or his or her
delegate and shall become effective when it is received.

 

Section 18.                                   No Rights to Continued Service.

 

Nothing in the Plan nor any action of Agilent pursuant to the Plan, shall be
deemed to give any person the right to continued service as a member of the
Board of Non-Employee Directors of Agilent or affect the right of the Board of
Non-Employee Directors of Agilent and/or Agilent’s shareholders to remove an
individual from the Agilent Board of Non-Employee Directors in accordance with
the General Corporation Law of the State of Delaware, Agilent’s governing
documents, including Agilent’s Articles of Incorporation and Bylaws, and any
other applicable law.

 

7

--------------------------------------------------------------------------------


 

Section 19.                                   Severability of Provisions.

 

If any particular provision of this Plan is found to be invalid or
unenforceable, such provision shall not affect any other provisions of the Plan,
but the Plan shall be construed in all respects as if such invalid provision had
been omitted.

 

Section 20.                                   Definitions.

 


20.1                                  AGILENT MEANS AGILENT TECHNOLOGIES, INC.,
A DELAWARE CORPORATION, AND ANY BUSINESS ENTITY WITHIN THE AGILENT CONSOLIDATED
GROUP.


 


20.2                                  ANNUAL RETAINER SHALL MEAN THE AMOUNT TO
WHICH A NON-EMPLOYEE DIRECTOR WILL BE ENTITLED TO RECEIVE FOR SERVING AS A
NON-EMPLOYEE DIRECTOR IN A RELEVANT PLAN YEAR, BUT SHALL NOT INCLUDE
REIMBURSEMENT FOR EXPENSES, FEES ASSOCIATED WITH SERVICE ON ANY COMMITTEE OF THE
BOARD OR FEES WITH RESPECT TO ANY OTHER SERVICES TO BE PROVIDED TO AGILENT.


 


20.3                                  BENEFICIARY MEANS THE PERSON OR PERSONS
DESIGNATED BY A NON-EMPLOYEE DIRECTOR PURSUANT TO SECTION 9, IN ACCORDANCE WITH
AND ACCEPTED BY AGILENT, TO RECEIVE ANY AMOUNTS PAYABLE UNDER THE PLAN IN THE
EVENT OF THE NON-EMPLOYEE DIRECTOR’S DEATH.


 


20.4                                  BOARD MEANS THE BOARD OF DIRECTORS OF
AGILENT.


 


20.5                                  CODE MEANS THE INTERNAL REVENUE CODE OF
1986, AS AMENDED FROM TIME TO TIME.


 


20.6                                  COMMITTEE MEANS THE COMPENSATION COMMITTEE
OF THE BOARD OR ITS DELEGATE.


 


20.7                                  COMMITTEE FEE SHALL MEAN THE AMOUNT TO
WHICH A NON-EMPLOYEE DIRECTOR WILL BE ENTITLED TO RECEIVE FOR SERVING AS THE
CHAIRPERSON OR MEMBER OF A COMMITTEE OF THE BOARD IN A RELEVANT PLAN YEAR, BUT
SHALL NOT INCLUDE REIMBURSEMENT FOR EXPENSES ASSOCIATED WITH SERVICE ON ANY SUCH
COMMITTEE OF THE BOARD.


 


20.8                                  DEFERRAL ACCOUNT MEANS THE ACCOUNT BALANCE
OF A NON-EMPLOYEE DIRECTOR IN THE PLAN CREATED FROM DEFERRED AMOUNTS OR DEFERRAL
OF SHARES SUBJECT TO AN EQUITY AWARD.


 


20.9                                  DEFERRED AMOUNT MEANS THE MONETARY AMOUNT
THE NON-EMPLOYEE DIRECTOR ELECTS TO HAVE DEFERRED FROM HIS OR HER ANNUAL
RETAINER AND COMMITTEE FEES.


 


20.10                            DEFERRED SHARES HAS THE MEANING SET FORTH IN
THE 1999 AGILENT TECHNOLOGIES, INC. NON-EMPLOYEE DIRECTOR STOCK PLAN AND THE
2009 AGILENT TECHNOLOGIES, INC. STOCK PLAN.


 


20.11                            EQUITY AWARD MEANS ANY “AWARD” (AS DEFINED
UNDER THE STOCK PLAN) GRANTED AND EARNED DURING A PLAN YEAR.


 


20.12                            ERISA MEANS THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED FROM TIME TO TIME.


 


20.13                            FAIR MARKET VALUE.  FOR PURPOSES OF THIS PLAN,
THE TERM “FAIR MARKET VALUE” SHALL MEAN, AS OF ANY DATE, THE QUOTED CLOSING
SALES PRICE FOR SUCH COMMON STOCK AS OF SUCH DATE (OR IF NO SALES WERE REPORTED
ON SUCH DATE, THE CLOSING PRICE ON THE LAST PRECEDING DAY A SALE WAS MADE)

 

8

--------------------------------------------------------------------------------



 


AS QUOTED ON THE STOCK EXCHANGE OR A NATIONAL MARKET SYSTEM, WITH THE HIGHEST
TRADING VOLUME, AS REPORTED IN SUCH SOURCE AS THE COMPANY SHALL DETERMINE.


 


20.14                            NON-EMPLOYEE DIRECTOR MEANS AN INDIVIDUAL WHO
IS SERVING AS A MEMBER OF AGILENT’S BOARD OF DIRECTORS AND WHO IS NOT THEN AN
EMPLOYEE OF AGILENT OR ANY OF AGILENT’S AFFILIATES.


 


20.15                            PAYOUT COMMENCEMENT DATE MEANS THE DATE ON
WHICH THE PAYOUT TO A NON-EMPLOYEE DIRECTOR OF DEFERRED SHARES AND/OR AMOUNTS
CREDITED TO HIS OR HER DEFERRAL ACCOUNT FIRST COMMENCES.


 


20.16                            PLAN MEANS THE AGILENT TECHNOLOGIES, INC. 2005
DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS.


 


20.17                            PLAN YEAR SHALL MEAN THE ONE-YEAR PERIOD
BEGINNING ON MARCH 1 AND ENDING ON THE NEXT SUBSEQUENT FEBRUARY 28, OR
FEBRUARY 29, AS THE CASE MAY BE.


 


20.18                            SHARES MEAN SHARES OF THE COMMON STOCK OF
AGILENT TECHNOLOGIES, INC.


 


20.19                            STOCK PLAN MEANS THE AGILENT TECHNOLOGIES 2009
STOCK PLAN, AND ANY SUCCESSOR PLAN THERETO.


 


20.20                            TAX OR (TAXES) MEANS ANY FEDERAL, STATE, LOCAL,
OR ANY OTHER GOVERNMENTAL INCOME TAX, EMPLOYMENT TAX, PAYROLL TAX, EXCISE TAX,
OR ANY OTHER TAX OR ASSESSMENT OWING WITH RESPECT TO AMOUNTS DEFERRED, ANY
EARNINGS THEREON, AND ANY PAYMENTS MADE TO NON-EMPLOYEE DIRECTORS OR
BENEFICIARIES UNDER THE PLAN.


 


20.21                            TERMINATION DATE MEANS THE DATE ON WHICH THE
NON-EMPLOYEE DIRECTOR INCURS A “SEPARATION FROM SERVICE” WITHIN THE MEANING OF
SECTION 409A OF THE CODE AND THE REGULATIONS PROMULGATED THEREUNDER.


 


20.22                            TERMINATION YEAR MEANS THE CALENDAR YEAR WITHIN
WHICH A NON-EMPLOYEE DIRECTOR’S TERMINATION DATE FALLS.


 


20.23                            TWENTY DAY AVERAGE FAIR MARKET VALUE SHALL BE
THE AVERAGE FAIR MARKET VALUE OF A SHARE FOR A PERIOD OF TWENTY (20) CONSECUTIVE
TRADING DAYS ENDING AS SOON AS PRACTICABLE IMMEDIATELY PRECEDING THE APPLICABLE
INITIAL DEFERRAL DATE.

 

9

--------------------------------------------------------------------------------
